IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00102-CV

                                    EX PARTE N.C.


                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26744


                           MEMORANDUM OPINION

       N.C., an inmate, appeals the trial court's order denying his petition for expunction.

N.C.'s appellate attorney filed a motion to withdraw and an Anders brief in support of the

motion to withdraw, asserting that the appeal presents no issues of arguable merit. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel advised

N.C. that counsel had filed the motion and brief pursuant to Anders and provided N.C. a

copy of the record, advised N.C. of his right to review the record, and advised N.C. of his

right to submit a response on his own behalf. N.C. submitted a response.

       Counsel noted in counsel’s Anders brief that there is no final order from which

N.C. may appeal. We informed N.C. when we granted him additional time to file his

response, that we questioned our jurisdiction to decide his appeal due to the lack of an
appealable order. N.C. did not address in his response whether there was a final order

in the record.1

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 26.1; 42.3(a).



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 25, 2017
[CV06]




1
 Further, N.C. was warned in a letter by the Clerk dated May 16, 2014 that there was no final, appealable
order and that his appeal would be dismissed unless he filed a response showing grounds for continuing
the appeal. N.C. never responded to that letter.

Ex parte N.C.                                                                                     Page 2